By the Court, Wallace, C. J. :
The application for a writ of mandamus against the defendant, City Treasurer of the City of Los Angeles, to compel him to pay a certain warrant, was denied by the Court below. In his answer the defendant relies upon an ordinance of the City Government, by which he is forbidden to pay any warrant drawn upon him, unless the claim upon which such warrant is based shall have been audited and allowed by the Common Council of the city. So far as this point is involved the cause seems to have been disposed of below, and is brought up here upon the pleadings alone. The ordinance, as pleaded, presents a plain defense to the application, necessitating the affirmance in this Court of the judgment rendered below.
Judgment affirmed. Remittitur forthwith.
Mr. Justice Niles did not express an opinion.